Case 1:18-cv-05141-WMR-AJB Document 1-3 Filed 11/07/18 Page 1 of 2




                        EXHIBIT B
9/11/2018                                             Public Index
                        Case 1:18-cv-05141-WMR-AJB Document     1-3Search
                                                                      Filed 11/07/18 Page 2 of 2

                                                            Aiken County
                                                        Second Judicial Circuit
                                                            Public Index
  Aiken County Home Page South Carolina Judicial Department Home Page SC.GOV Home Page

        Switch View
                                        The State of South Carolina VS William R Hall
  Case Number:                  D705759                 Court Agency:                    General Sessions           Filed Date:          05/19/1993
  Case Type:                    Criminal-Clerk          Case Sub Type:
  Status:                       Disposed                Assigned Judge:                  Meek, Max Andrew Sr.       Disposition Judge:   Solicitor
  Disposition:                  Nolle Prosequi
  Disposition Date:             08/30/1994              Date Received:                   05/19/1993                 Arrest Date:         05/18/1993
  Law Enf. Case:                                        True Bill Date:                                             No Bill Date:
  Prosecutor Case:                                      Indictment Number:               1994GS0200525              Waiver Date:
  Probation Case:


  Case Parties
  Click the    icon to show associated parties.

                                                                                                            Year
                                                                                                                                    Party       Last
                   Name                                          Address                       Race Sex      Of      Party Type
                                                                                                                                    Status    Updated
                                                                                                            Birth
  A-1 081393 5CSE                                                                                                   Bond Entity              02/11/2009
                                             469 CAREY DR BEECH ISLAND SC
  Hall, William R                                                                             White M     1936      Defendant                02/11/2009
                                             29841


  Charges
              Name               Charge Code - Charge Description                         Original Charge Code - Original Charge Disposition Date
                              0159-Sex / Criminal sexual conduct                         0159-Sex / Criminal sexual conduct
  Hall, William R             with minors (no longer used)(see 0385,                     with minors (no longer used)(see 0385, 08/30/1994
                              0396, 0397)                                                0396, 0397)


  Sentencing
                                                                                                                                             Consecutive
     And/Or             Description               Amount             Units          Begin Date           End Date       Completion Date          or
                                                                                                                                             Concurrent
                     DEF PLED TO
                     RELATED
                     CHARGE


  Bonds
                                                                               Bond Information
                                                   Amend
         Bond Id                Set Date                           Set By         Type         Amount       Type    Amount            Condition
                                                    Date
  D705759                    05/19/1993                                         Surety      $25,000.00                $0.00
                                                                                Bond

                                                                            Post Information
        Bond Id                           Bond Type                          Amount    Date Posted                       Posted By
  D705759                              Surety Bond                        $25,000.00 05/19/1993             A-1 081393 5CSE


  CMSWeb 6.1 © 2013 South Carolina Judicial Department • All rights reserved




https://publicindex.sccourts.org/Aiken/PublicIndex/CaseDetails.aspx?County=02&CourtAgency=02001&Casenum=D705759&CaseType=C&HKey=10…                     1/1
